Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 1-12 and 20 in the reply filed on 10/19/2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 20110281376 A1).

    PNG
    media_image1.png
    564
    686
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    643
    765
    media_image2.png
    Greyscale

Regarding claim 1, Amano discloses a method of semiconductor processing comprising: 
coupling a fluid conduit [i.e. n2/vac line depicted in fig. 6][ within a substrate support in a semiconductor processing chamber to a system foreline [i.e. Vacuum line connecting the vacuum system to the inlet of a vacuum pump.] (Amano, Figs. 6&7), 
wherein the coupling vacuum chucks a substrate with the substrate support (Amano, Figs. 6&7),
flowing a gas into the fluid conduit (Amano, Figs. 6&7); and 
maintaining a pressure between the substrate and the substrate support at a pressure higher than the pressure at the system foreline (This condition would be expected.  Flowing a gas into the conduit/line will raise the pressure in at least that location by some finite amount higher than at the vacuum inlet. It would be expected that the pressure would be the greatest at the furthest point from the pump (i.e. at the chuck) where process gas may seep under substrate to chuck and where gas N2 is being supplied.).

Regarding claim 2, Amano discloses a method of semiconductor processing of claim 1, wherein coupling the fluid conduit to the system foreline comprises actuating a valve 45 between the fluid conduit and the system foreline to form a vacuum in the fluid conduit (Amano, Fig. 7).

    PNG
    media_image3.png
    219
    247
    media_image3.png
    Greyscale


Regarding claim 3, Amano discloses a method of semiconductor processing of claim 1, further comprising: forming a vacuum within the semiconductor processing chamber to provide a processing pressure, wherein the pressure between the substrate and the substrate support is between the pressure at the system foreline and the processing pressure (This relative pressure is understood for wafer vacuum chucking.  If the pressure in the location was greater than the chamber pressure, the wafer would de-chuck).

Regarding claim 4, Amano discloses a method of semiconductor processing of claim 3, however is silent upon specific pressures, thus does not disclose wherein the pressure between the substrate and the substrate support is maintained between about 1 Torr and about 30 Torr.
	Pressure is a however a art recognized optimizable parameter.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pressure through routine experimentation and optimization to obtain optimal or desired device performance because the pressure is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. in view of Yadav et al. (US 20030026904 A1).

Regarding claim 5, Amano et al. in view of Yadav et al. discloses a method of semiconductor processing of claim 1, wherein a manometer is coupled in the fluid conduit proximate the semiconductor processing chamber.

    PNG
    media_image4.png
    462
    669
    media_image4.png
    Greyscale

Regarding claim 6, Amano et al. in view of Yadav et al. discloses a method of semiconductor processing of claim 5, however is silent upon wherein the manometer is communicatively coupled with a controller configured to control a flow rate of the gas being flowed into the fluid conduit.  
	At the time of the invention manometers were commonly known sensors for the purpose of monitoring pressure in various location throughout a processing chamber apparatus.  For support see Yadav et al. Fig. 2B paragraphs 49-53.  Yadav et al. discloses a manometer 180 configured to monitor and control the pressure of a analogous fluid/vacuum line/conduit of a vacuum chuck pedestal.  Even though Amano may be silent upon the use of a manometer as claimed one of ordinary skill in the art would expect a manometer to be used for the purpose, as was the standard in the art at the time of the invention.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 7, Amano et al. in view of Yadav et al. discloses a method of semiconductor processing of claim 6, further comprising adjusting a flow rate of the gas being flowed into the fluid conduit to maintain a pressure setpoint at the manometer (Yadaz et al. ¶53 – it is a known practice in the to monitor and control the pressure (i.e. flow rate) of the gases in the location.)


Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. in view of Yadav et al. in view of Ishikawa et al. (US 20060134330 A1).

Regarding claim 9, Amano et al. in view of Yadav et al. in view of Ishikawa et al. discloses a method of semiconductor processing of claim 1, however are silent upon wherein the substrate support defines a plurality of protrusions extending from a first surface of the substrate support, and wherein the substrate is seated on the plurality of protrusions.
	At the time of the invention it was understood the substrate would sit on a plurality of protrusions.  The protrusions are understood in the art to allow the pressure to be spread over the area of the substrate while simultaneously providing support and thermal transfer of the substrate.  This feature would be inferred in the cited prior art.  For support disclosing the convention in the art see Ishikawa et al. ¶243.
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 8, Amano et al. in view of Yadav et al. in view of Ishikawa et al. discloses a method of semiconductor processing of claim 6, wherein the controller comprises a mass flow [50-Amano] controller coupled with an inert gas [N2-Amano] source. It is noted the cited art is silent upon N2 being considered a inert gas, however in the art N2 may be considered a inert gas.  See Ishikawa et al. ¶227-“an inert gas, for example, argon, nitrogen, or helium”)

Regarding claim 10, Amano et al. in view of Yadav et al. in view of Ishikawa et al. discloses a method of semiconductor processing of claim 9, wherein the protrusions extend from the first surface of the substrate support to a similar height, and wherein the first surface of the substrate support is characterized by a raised portion creating a reduced gap height between protrusions within the raised portion of the first surface of the substrate support (Ishikawa et al. ¶243 & Fig. 13B-D)).

    PNG
    media_image5.png
    638
    413
    media_image5.png
    Greyscale


Regarding claim 11, Amano et al. in view of Yadav et al. in view of Ishikawa et al. discloses a method of semiconductor processing of claim 10, wherein the raised portion is located at a central region [what are the boundaries of “region”] of the substrate support (Ishikawa demonstrates all protrusions are located within the periphery of the support, thereby being located within a central region defined by the periphery.  The Applicant’s written description does not appear to provide a description of a radial distance defining what may be considered the “central region”.).

Claim(s) 12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. in view of Yadav et al. in view of Ishikawa et al. in view of Horiuchi  (US 20150311108 A1).

Regarding claim 12, Amano et al. in view of Yadav et al. in view of Ishikawa et al. discloses a method of semiconductor processing of claim 10, however may be silent upon wherein the raised portion comprises an annular region located radially outward of a center of the substrate support.  Ishikawa et al. as applied for teaching protrusions however the document is unclear to if a annular protrusion may or may not be present at the periphery.  
	At the time of the invention it was however known that supports having protrusions such as taught by Ishikawa et al. could have a annular protrusion.  Horiuchi demonstrates a analogous support having protrusions and a annular protrusion 10 as claimed (Horiuchi fig. 1).

    PNG
    media_image6.png
    334
    470
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the protrusion arrangement of of Ishikawa with a arrangement including a annular protrusion as taught in Horuchi, since applying a known technique  to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 20, Amano in view of Yadav et al. in view of Ishikawa et al. in view of Horiuchi discloses a method of semiconductor processing comprising: 
coupling a fluid conduit within a substrate support in a semiconductor processing chamber to a system foreline, wherein the coupling vacuum chucks a substrate with the substrate support (Amano, Figs. 6&7), 
wherein the substrate support defines a plurality of protrusions extending from a first surface of the substrate support (Ishikawa et al. ¶243 & Fig. 13B-D & Horuchi Fig. 1 – See regarding claims 9 & 12), and wherein the substrate is seated on the plurality of protrusions (Ishikawa et al. ¶243 & Fig. 13B-D & Horuchi Fig. 1 – See regarding claims 9 & 12); 
forming a vacuum within the semiconductor processing chamber to provide a processing pressure (Amano, Figs. 6&7 – See regarding claim 1); 
flowing a gas into the fluid conduit (Amano, Figs. 6&7 – See regarding claim 1);  and 
maintaining a pressure between the substrate and the substrate support that is between the pressure at the system foreline and the processing pressure (This relative pressure is understood for wafer vacuum chucking.  If the pressure in the location was greater than the chamber pressure, the wafer would de-chuck).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/1/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822